DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door-operating assembly comprising: an operating device having a device housing and a device magnet rotatable in the housing about a first axis between a first functional position and a second functional position; and a status indicator that is coupled with the operating device and has an indicator housing and an indicator magnet movable in the indicator housing along the first axis between a first display position and a second display position, the magnets being so oriented that rotation of the device magnet about the first axis from the respective first functional position into the respective second functional position displaces the indicator magnet axially of the first axis from the first display position into the second display position.

The closest art of record, U.S. Patent Number 2021/0372161 to Clifford, discloses a door-operating assembly comprising: an operating device (30) having a device housing (60) and a device magnet (26, 28b, 28c) rotatable in the housing about a first axis between a first functional position and a second functional position (paragraphs 75-77); and a status indicator (22) that is coupled with the operating device and has an indicator housing (24) and an indicator magnet (106a, 106b, 108a, 108b) movable in the indicator housing about the first axis between a 
However, Clifford does not disclose the indicator magnet movable in the indicator housing along the first axis, which rotation of the device magnet about the first axis from the respective first functional position into the respective second functional position displaces the indicator magnet axially of the first axis from the first display position into the second display position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to status indicating lock assemblies:
U.S. Patent Application Publication Number 2022/0010588 to Koenig et al.; U.S. Patent Application Publication Number 2020/0270900 to Lin; U.S. Patent Application Publication Number 2020/0224470 to Ellefred et al.; U.S. Patent Application Publication Number 2015/0225982 to Bronner; U.S. Patent Application Publication Number 2014/0311197 to Abel et al.; U.S. Patent Number 10,563,425 to Lunday; U.S. Patent Number 9,879,445 to Gopalakrishnan et al.; U.S. Patent Number 8,641,105 to Goodman; U.S. Patent Number 6,938,445 to Huang; U.S. Patent Number 5,485,733 to Hoffman.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 11, 2022